Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 5/28/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1, line 6, “first circuity” should be amended to --first circuitry--.
In claim 8, line 2, “first circuity” should be amended to --first circuitry--.
In claim 8, line 8, “second circuity” should be amended to --second circuitry--.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2020/0210069), herein referred to as Singh ‘069.
Referring to claim 1, Singh ‘069 teaches a memory allocation device (see Fig. 3, computer system 102), comprising:
a first interface (see Fig. 3, converged I/O controller 300 with PCIe bus 110, i.e. there would be a PCIe interface for connecting to the CPUs 106) to receive, from a first processor that is local with respect to the memory allocation device (see Fig. 3, CPUs 106), a first request (see Paragraph 0140, wherein end-to-end congestion management and flow control of the network are provided such as mechanisms to reserve and schedule the transfer of data across the network, i.e. Examiner points out that transferring of data across a network is a request to move data from local to not local memory), the first request to be fulfilled by one of a first allocation of physical memory that is local with respect to the first processor (see Fig. 1, local memory connected to CPUs 106) and a second allocation of memory that is not local with respect to the first processor (see Fig. 3, wherein storage devices 302 connect to the computer system through DAS 308 or SAN 310, i.e. Examiner points out that memory operations / allocation would be done with storage devices that are not local devices of the computer system 102; see Paragraph 0204, wherein the Singh ‘069 provides for virtualized clusters of storage resources and having the capability to provide dynamic resource allocation to guarantee performance);
first circuity configured to select, based on at least one performance indicator, a second memory allocation device that is not local with respect to the first processor to provide the second allocation of memory (see Paragraphs 0026-0028, wherein the benefits of the Singh ‘069 system allows for enforcement of service level agreements across a cluster to help guarantee predictable performance; see Paragraphs 0068-0069, wherein a quality of service (QoS) for the network is provided based on storage traffic and the network traffic, the QoS being based on things like bandwidth parameter, network latency, IO performance, throughput, storage parameter, storage latency, etc., where the QoS may be maintained automatically when at least one application and a contained being serviced by storage is migrated from a first location to another location where Singh ‘069 includes examples such as selecting a different storage media type to meet storage needs as requirements increase; Examiner points out that the QoS is a performance indicator, and the selection of another storage device / location / type to migrate data to); and,
a second interface (see Fig. 3, wherein converged IO controller 300 connects to network switch/router, and to DAS 308 and SAN 310, each of which would require an interface to form the connection between converged controller 300 and the networks, wherein Fig. 3 shows that DAS 308 includes a SAS, SATA, NVMe type connection, and SAN 310 has an iSCSI, FC, or FCoE type connection) to transmit, to the second memory allocation device, a second request, the second request to be for the second allocation of memory that is local with respect to the second memory allocation device, the second interface to receive, from the second memory allocation device, a system address to be used to access the second allocation of memory (see Fig. 3, wherein storage devices 302 connect to the computer system through DAS 308 or SAN 310, i.e. Examiner points out that memory operations / allocation would be done with storage devices that are not local devices of the computer system 102; see Paragraph 0204, wherein the Singh ‘069 provides for virtualized clusters of storage resources and having the capability to provide dynamic resource allocation to guarantee performance; Examiner points out that data transfer from the memory connected to CPU 106 of computer system 102 to a remote storage device 302 would have a request sent to the storage devices through DAS 308 or SAN 310 to allocation the resources needed to complete the data migration, i.e. dynamic allocation; also see Paragraphs 0323-0325 and Figs. 45-47 which show the flow diagram of signals and command sent between first device, i.e. computer system, and second device, i.e. remote storage device, that would happen in order to initiate data transfer / migration including read operations and write operations).
As to claim 3, Singh ‘069 teaches the memory allocation device of claim 1, wherein the at least one performance indicator is based on an access latency measured between the memory allocation device and the second memory allocation device (see Paragraph 0069, wherein QoS includes network latency and storage latency).
As to claim 4, Singh ‘069 teaches the memory allocation device of claim 1, wherein the at least one performance indicator is based on an indicator of fabric congestion (see Paragraph 0140, wherein end-to-end congestion management and flow control of the network are provided such as mechanisms to reserve and schedule the transfer of data across the network; see Paragraph 0069, wherein Examiner would point out that latency, bandwidth, and throughput are all indicator of congestion / traffic).
As to claim 6, Singh ‘069 teaches the memory allocation device of claim 1, wherein the second memory allocation device is configured to delay transmitting the system address based on a congestion indicator meeting a threshold criteria (see Paragraph 0008, wherein traditional prior art systems push back on the source to reduce congestion, which potentially results in delays and performance impacts, i.e. Singh ‘069 points out that this is the normal method for using QoS indicators in network computing systems).
As to claim 7, Singh ‘069 teaches the memory allocation device of claim 1, wherein the second memory allocation device is configured to transmit and indicator that the second request has failed based on a congestion indicator meeting a threshold criteria (see Paragraphs 0068-0069, wherein a quality of service (QoS) for the network is provided based on storage traffic and the network traffic, the QoS being based on things like bandwidth parameter, network latency, IO performance, throughput, storage parameter, storage latency, etc., where the QoS may be maintained automatically when at least one application and a contained being serviced by storage is migrated from a first location to another location where Singh ‘069 includes examples such as selecting a different storage media type to meet storage needs as requirements increase; Examiner points out that the QoS is a performance indicator, and the selection of another storage device / location / type to migrate data to, which means that the original storage device did not meet QoS requirements and thus a migration was needed).

Referring to claim 8, Singh ‘069 teaches a memory allocation device (see Fig. 3, computer system 102), comprising: 
first circuity configured to receive a first performance indicator (see Paragraphs 0026-0028, wherein the benefits of the Singh ‘069 system allows for enforcement of service level agreements across a cluster to help guarantee predictable performance; see Paragraphs 0068-0069, wherein a quality of service (QoS) for the network is provided based on storage traffic and the network traffic, the QoS being based on things like bandwidth parameter, network latency, IO performance, throughput, storage parameter, storage latency, etc., where the QoS may be maintained automatically when at least one application and a contained being serviced by storage is migrated from a first location to another location where Singh ‘069 includes examples such as selecting a different storage media type to meet storage needs as requirements increase);
a first interface (see Fig. 3, converged I/O controller 300 with PCIe bus 110, i.e. there would be a PCIe interface for connecting to the CPUs 106) to receive, from a first processor that is local with respect to the memory allocation device (see Fig. 3, CPUs 106), a first request (see Paragraph 0140, wherein end-to-end congestion management and flow control of the network are provided such as mechanisms to reserve and schedule the transfer of data across the network, i.e. Examiner points out that transferring of data across a network is a request to move data from local to not local memory), the first request to be fulfilled by one of a first allocation of physical memory that is local with respect to the first processor (see Fig. 1, local memory connected to CPUs 106) and a second allocation of memory that is not local with respect to the first processor (see Fig. 3, wherein storage devices 302 connect to the computer system through DAS 308 or SAN 310, i.e. Examiner points out that memory operations / allocation would be done with storage devices that are not local devices of the computer system 102; see Paragraph 0204, wherein the Singh ‘069 provides for virtualized clusters of storage resources and having the capability to provide dynamic resource allocation to guarantee performance); and,
second circuity configured to select, based at least on the first performance indicator, a second memory allocation device to provide the second allocation of memory, the second memory allocation device not being local with respect to the memory allocation device (see Paragraphs 0026-0028, wherein the benefits of the Singh ‘069 system allows for enforcement of service level agreements across a cluster to help guarantee predictable performance; see Paragraphs 0068-0069, wherein a quality of service (QoS) for the network is provided based on storage traffic and the network traffic, the QoS being based on things like bandwidth parameter, network latency, IO performance, throughput, storage parameter, storage latency, etc., where the QoS may be maintained automatically when at least one application and a contained being serviced by storage is migrated from a first location to another location where Singh ‘069 includes examples such as selecting a different storage media type to meet storage needs as requirements increase; Examiner points out that the QoS is a performance indicator, and the selection of another storage device / location / type to migrate data to).
As to claim 9, Singh ‘069 teaches the memory allocation device of claim 8, further comprising: a second interface to transmit, to the second memory allocation device, a second request, the second request to be for the second allocation of memory that is local with respect to the second memory allocation device (see Fig. 3, wherein storage devices 302 connect to the computer system through DAS 308 or SAN 310, i.e. Examiner points out that memory operations / allocation would be done with storage devices that are not local devices of the computer system 102; see Paragraph 0204, wherein the Singh ‘069 provides for virtualized clusters of storage resources and having the capability to provide dynamic resource allocation to guarantee performance; Examiner points out that data transfer from the memory connected to CPU 106 of computer system 102 to a remote storage device 302 would have a request sent to the storage devices through DAS 308 or SAN 310 to allocation the resources needed to complete the data migration, i.e. dynamic allocation; also see Paragraphs 0323-0325 and Figs. 45-47 which show the flow diagram of signals and command sent between first device, i.e. computer system, and second device, i.e. remote storage device, that would happen in order to initiate data transfer / migration including read operations and write operations).
As to claim 10, Singh ‘069 teaches the memory allocation device of claim 9, wherein the second memory allocation device is to transmit, based at least on a second performance indicator, a system address to be used to access the second allocation of memory (see Paragraphs 0068-0069, wherein a quality of service (QoS) for the network is provided based on storage traffic and the network traffic, the QoS being based on things like bandwidth parameter, network latency, IO performance, throughput, storage parameter, storage latency, etc., where the QoS may be maintained automatically when at least one application and a contained being serviced by storage is migrated from a first location to another location where Singh ‘069 includes examples such as selecting a different storage media type to meet storage needs as requirements increase; Examiner points out that the in migrating from a first location to another location or multiple locations, an address would inherently be required of the new location to migrate data to).
As to claim 11, Singh ‘069 teaches the memory allocation device of claim 10, wherein the second performance indicator is based on a congestion of a link between the memory allocation device and the second memory allocation device (see Paragraph 0140, wherein end-to-end congestion management and flow control of the network are provided such as mechanisms to reserve and schedule the transfer of data across the network; see Paragraph 0069, wherein Examiner would point out that latency, bandwidth, and throughput are all indicator of congestion / traffic).
As to claim 12, Singh ‘069 teaches the memory allocation device of claim 10, wherein the second performance indicator is based on an amount of free memory available to the second memory allocation device (Examiner points out that if there is no free memory available for performing a data transfer / data migration that the data transfer / migration would inherently fail, so this would be one of the factors that normally isn’t mentioned as a person of ordinary skill in the art would find that amount of free space is inherently something that is factored into data transfers as no free space means that device would inherently not be considered for data transfer).
As to claim 13, Singh ‘069 teaches the memory allocation device of claim 10, wherein the second performance indicator is based on an amount of latency between the memory allocation device and the second memory allocation device (see Paragraph 0069, wherein QoS includes network latency and storage latency).
As to claim 14, Singh ‘069 teaches the memory allocation device of claim 10, wherein the second performance indicator is based on an amount of communication bandwidth between the memory allocation device and the second memory allocation device meeting a threshold criteria (see Paragraph 0069, wherein QoS includes a bandwidth parameter, i.e. amount of bandwidth available and whether that would fit a threshold requirement for data transmission).

Referring to claim 15, Singh ‘069 teaches a method of operating a system (see Abstract; see Fig. 3, computer system 102), comprising: 
receiving, via a first interface (see Fig. 3, converged I/O controller 300 with PCIe bus 110, i.e. there would be a PCIe interface for connecting to the CPUs 106) and from a first processor that is local with respect to a first memory allocation device (see Fig. 3, CPUs 106), a first request (see Paragraph 0140, wherein end-to-end congestion management and flow control of the network are provided such as mechanisms to reserve and schedule the transfer of data across the network, i.e. Examiner points out that transferring of data across a network is a request to move data from local to not local memory), the first request to be fulfilled by one of a first allocation of physical memory that is local with respect to the first processor (see Fig. 1, local memory connected to CPUs 106) and a second allocation of memory that is not local with respect to the first processor (see Fig. 3, wherein storage devices 302 connect to the computer system through DAS 308 or SAN 310, i.e. Examiner points out that memory operations / allocation would be done with storage devices that are not local devices of the computer system 102; see Paragraph 0204, wherein the Singh ‘069 provides for virtualized clusters of storage resources and having the capability to provide dynamic resource allocation to guarantee performance); and, 
based on a first performance indicator, selecting a second memory allocation device that is not local with respect to the first processor to provide the second allocation of memory (see Paragraphs 0026-0028, wherein the benefits of the Singh ‘069 system allows for enforcement of service level agreements across a cluster to help guarantee predictable performance; see Paragraphs 0068-0069, wherein a quality of service (QoS) for the network is provided based on storage traffic and the network traffic, the QoS being based on things like bandwidth parameter, network latency, IO performance, throughput, storage parameter, storage latency, etc., where the QoS may be maintained automatically when at least one application and a contained being serviced by storage is migrated from a first location to another location where Singh ‘069 includes examples such as selecting a different storage media type to meet storage needs as requirements increase; Examiner points out that the QoS is a performance indicator, and the selection of another storage device / location / type to migrate data to). 
As to claim 16, Singh ‘069 teaches the method of claim 15, further comprising: transmitting, via a second interface and to the second memory allocation device, a second request, the second request to be for the second allocation of memory that is local with respect to the second memory allocation device (see Fig. 3, wherein storage devices 302 connect to the computer system through DAS 308 or SAN 310, i.e. Examiner points out that memory operations / allocation would be done with storage devices that are not local devices of the computer system 102; see Paragraph 0204, wherein the Singh ‘069 provides for virtualized clusters of storage resources and having the capability to provide dynamic resource allocation to guarantee performance; Examiner points out that data transfer from the memory connected to CPU 106 of computer system 102 to a remote storage device 302 would have a request sent to the storage devices through DAS 308 or SAN 310 to allocation the resources needed to complete the data migration, i.e. dynamic allocation; also see Paragraphs 0323-0325 and Figs. 45-47 which show the flow diagram of signals and command sent between first device, i.e. computer system, and second device, i.e. remote storage device, that would happen in order to initiate data transfer / migration including read operations and write operations).
As to claim 17, Singh ‘069 teaches the method of claim 16, further comprising: based on a second performance indicator local to the second memory allocation device meeting a threshold criteria, transmitting, by the second memory allocation device, a system address to be used to access the second allocation of memory (see Paragraphs 0068-0069, wherein a quality of service (QoS) for the network is provided based on storage traffic and the network traffic, the QoS being based on things like bandwidth parameter, network latency, IO performance, throughput, storage parameter, storage latency, etc., where the QoS may be maintained automatically when at least one application and a contained being serviced by storage is migrated from a first location to another location where Singh ‘069 includes examples such as selecting a different storage media type to meet storage needs as requirements increase; Examiner points out that the in migrating from a first location to another location or multiple locations, an address would inherently be required of the new location to migrate data to).
As to claim 18, Singh ‘069 teaches the method of claim 16, further comprising: based on a second performance indicator local to the second memory allocation device meeting a threshold criteria, transmitting, by the second memory allocation device, an indicator that the second memory allocation device will not provide the second allocation of memory (see Paragraphs 0068-0069, wherein a quality of service (QoS) for the network is provided based on storage traffic and the network traffic, the QoS being based on things like bandwidth parameter, network latency, IO performance, throughput, storage parameter, storage latency, etc., where the QoS may be maintained automatically when at least one application and a contained being serviced by storage is migrated from a first location to another location where Singh ‘069 includes examples such as selecting a different storage media type to meet storage needs as requirements increase; Examiner points out that the QoS is a performance indicator, and the selection of another storage device / location / type to migrate data to, which means that the original storage device did not meet QoS requirements and thus a migration was needed).
As to claim 19, Singh ‘069 teaches the method of claim 18, wherein the second performance indicator is at least one of an amount of memory available to the second memory allocation device, a latency between the first memory allocation device and the second memory allocation device, and a bandwidth usage indicator associated with the second memory allocation device (see Paragraph 0069, wherein QoS includes a bandwidth parameter, network latency, and storage latency).
As to claim 20, Singh ‘069 teaches the method of claim 15, wherein the first performance indicator is at least one of a fabric distance between the first memory allocation device and the second memory allocation device, an access latency measured between the first memory allocation device and the second memory allocation device, an indicator of fabric congestion, and a fabric usage pattern (see Paragraph 0069, wherein QoS includes a network latency and storage latency; Examiner points out that this dependent claim specifically says that the indicator is “at least one of” which just requires one of the many listed indicators to read on this claim).

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, Examiner finds that prior arts do not specifically have a QoS indication including a fabric distance between the memory allocation device and the second memory allocation device.  More specifically, Examiner notes that latency is a calculation that factors in the distance between transmitting device and receiving device, but the actual fabric distance between memory allocation device and the second memory allocation device is not something that is normally included as a performance indicator which a network of communicating devices.
As to claim 5, Examiner finds that prior arts do not specifically mention the at least one performance indicator is based on a fabric usage pattern.

Examiner Additional Comments
	Examiner notes the claim language of claim 18, wherein “based on the second performance indicator meeting a threshold criteria”, then transmitting “an indicator that the second memory allocation device will not provide the second allocation of memory” seems to be contradictory to the rest of the claims, i.e. if a threshold is met then indication that allocation will NOT be provided is sounding like the threshold is an indicator of failure and is being read as such.  Comparatively, Examiner points out that the claimed threshold in other claims are indicating access / allocation of memory, which seems to be the opposite of what claim 18 is claiming.  Examiner requests for clarification on if this threshold is supposed to be different from all the other claimed thresholds or if it is supposed to be used as an indicator of failure.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomlinson et al. (US 9,075,735) teaches a system and method for memory accesses, where network processors with an interface handle data transfer across a network including logic for collecting statistics of the traffic and security and using this for configuring peripheral connections, however, it specifically indicates that the network processors have no local storage.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183